Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 4 to the Schedule 13D originally filed on December 1, 2008 (including amendments thereto) with respect to the Common Stock of Ditech Networks, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: September 22, 2009 LAMASSU HOLDINGS L.L.C. By: /s/ Timothy Leehealey Name: Timothy Leehealey Title: Managing Member /s/ Timothy Leehealey TIMOTHY LEEHEALEY /s/ Samuel Healey SAMUEL HEALEY
